DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
2.	Applicant’s response filed on December 9, 2020 has been entered. The supplemental response filed on December 29, 2020 has also been entered. Claims 1-8, 12-19, and 21-25 are pending and under examination.
	
Response to Arguments
3.	Applicant’s arguments filed on December 9, 2020 have been fully considered.
	Objections to the Specification and Abstract
	Applicant argues that the objections have been addressed by the amendments to the specification and abstract (Remarks, page 8).
	This argument was persuasive. The objections made previously have been withdrawn. 
	Claim Objections
	Applicant argues that the objections to claims 1, 4, 8, 9, 13, and 19 should be withdrawn in view of the amendment (Remarks, page 8).

	Rejection of claims 10, 11, and 20 under pre-AIA  35 U.S.C. 112, fourth paragraph 
	Applicant argues that the rejection is moot since these claims have been canceled (Remarks, page 9).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 1, 2, 4-14, and 16-21 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang as evidenced by Makarov
	Applicant argues that the rejection should be withdrawn in view of the amendments to independent claims 1, 13, and 25, which require the capture probes to be attached to a solid support during the hybridization and extension reaction (Remarks, page 9). Applicant also argues that Huang fails to meet the new requirements in claim 6, for example, where primer extension products are cleaved from the first solid support and hybridized to a probe on a separate, subsequent solid support (Remarks page 9).
	These arguments were persuasive. Huang does not anticipate the amended claims because the initial hybridization and extension reactions occur in solution rather than on a solid support. As a result, Huang also necessarily fails to meet the requirements of claims, e.g., claim 6, that require the use of two separate solid supports. The rejection has been withdrawn.
	Rejection of claims 3 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Jones
	This rejection has been withdrawn in view of the amendments to claims 1 and 13, from which claims 3 and 15 respectively depend. As well, since Jones has not been used in any of the new prior art rejections set forth below, Applicant’s arguments on page 10 of the Remarks regarding Jones have been considered, but they are moot in view of the new grounds of rejection. 
Double Patenting
	Applicant argues that the instant claims are patentably distinct from the claims of US 9,388,459 at least because the claims of the ‘459 patent “do not recite the limitation ‘wherein the first and second allele-specific primers omit common primer sequences 5’ of their respective allele-specific regions’” as recited in amended claim 1 (Remarks, page 10). Applicant also argues that the claims of the ‘459 application do not recite that the tag regions are “immediately adjacent the target-specific region” as required by amended claim 13 (Remarks, page 10).
	These arguments were not persuasive because the claims of the ‘459 patent meet these requirements in the amended claims.
First, as to the requirement for the first and second allele-specific primers to omit common primer sequences 5’ of their allele-specific regions, claims 1 and 6 of the ‘459 patent state that the corresponding capture probes contain the following elements: (i) a linker, (ii) a cleavage region, (iii) a tag region that is specific to the particular allele-specific primer, and (iv) a target/allele-specific region that terminates with a base complementary to a polymorphic base. Thus, the patent claims clearly recite capture probes that do not include a common priming sequence 5’ of the allele/target-specific region. Also, since the “detecting” step in claims 1 and 6 of the ‘459 patent precludes a post-extension amplification step, the claims of the ‘459 patent suggest that there would be no reason to include a 5’ common primer sequence in the recited capture probes. 
Second, as to the requirement for the tag region to be immediately adjacent to the target-specific region, this is also clearly suggested by claims 1 and 6 of the ‘459 patent. More specifically, although claims 1 and 6 do not specify that the tag is immediately adjacent to the target-specific region, it would not make sense to place the tag elsewhere in the capture probe 
Since Applicant’s arguments were not persuasive. The rejections have been maintained with modifications to address the claim amendments as well as the new claims. 
 
Priority
4.	Applicant’s deletion of the benefit claims to the following prior-filed applications via the amendment to the specification and submission of a supplemental Application Data Sheet is acknowledged: (1) 11/133,750; (2) 11/022,099; (3) 10/272,155; and (4) 60/389,747.
	The effective filing date of all of the pending claims is December 21, 2005 (i.e., the filing date of Provisional Application 60/752,782).

Information Disclosure Statement
5.	The information disclosure statement filed December 29, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it was filed after the mailing of the first Office action on the merits and does not include the fee required by 37 CFR 1.17(p) or an appropriate statement under 35 CFR 1.97(e). It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Specification
6.	Applicant’s submission of an amendment to the abstract on December 9, 2020 is acknowledged. The amended abstract is objected to because it does not appear on a separate sheet as required by 37 CFR 1.72(b). See also “Examiner Note 1” for FP 6.16.01 in MPEP 608.01(b).

Claim Objections
7.	Claim 4 is objected to because the claim recites “Therein” in line 1 for “wherein”.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

9.	Claims 1, 2, and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Meara et al. (Nucleic Acids Research 2002; 30: e75; newly cited).
	Claim 1, from which claims 2 and 22 depend, is drawn to a genotyping method that comprises allele-specific primer extension on a solid support. 

	(b) subjecting the mixture of (a) to a primer extension reaction in which the first and second allele-specific primers are extended with a DNA polymerase to generate first and second allele-specific extension products in the presence of the first and second alleles, respectively (page 3, column 2 – page 4, column 1; see also Table 2); and
	(c) detecting the presence of the first and second allele-specific extension products, thereby detecting the presence of the first and second alleles in the nucleic acid sample (page 4, column 1).
	Further regarding claim 1, as can be seen in Table 1 on page 3, for example, the allele-specific primers of O’Meara do not include a 5’ common primer sequence. The allele-specific primers of O’Meara are also attached to a solid support via their 5’ ends (see, e.g., page 2). 
	Regarding claim 2, the nucleic acid sample in the method of O’Meara is an amplified genomic DNA sample (page 2, column 2 – page 3, column 1).
	Regarding claim 22, in the method of O’Meara, the allele-specific extension products are not amplified between the primer extension and detection steps (page 4, column 1).

1 
	These claims are drawn to a genotyping method that comprises allele-specific primer extension on a solid support.
	Regarding claim 1, Gunderson 1 discloses a genotyping method that includes the following steps (see Fig. 2B and the accompanying description in paras. 15 and 190-192): 
(a) mixing a nucleic acid sample with (i) a first allele-specific primer having a first allele-specific region that is complementary to a first allele of a selected polymorphism and includes the polymorphic position, and (ii) a second allele-specific primer having a first allele-specific region that is complementary to a first allele of a selected polymorphism and includes the polymorphic position;
	(b) subjecting the mixture of (a) to a primer extension reaction in which the first and second allele-specific primers are extended with a polymerase to generate first and second allele-specific extension products in the presence of the first and second alleles, respectively; and
	(c) detecting the presence of the first and second allele-specific extension products, thereby detecting the presence of the first and second alleles in the nucleic acid sample.
	Examples II and III of Gunderson 1 also disclose a method containing the above steps (see paras. 291-293 and 302-304). In these examples, Gunderson 1 teaches using a DNA polymerase for the primer extension step (paras. 293 and 304). 
	Further regarding claim 1, the allele-specific capture probes of Gunderson 1 are attached to a solid support via their 5’ ends (see, e.g., Fig. 2B, paras. 292-293, and paras. 303-304). 
	Regarding claim 2, Gunderson 1 teaches that the method may be practiced using amplified genomic DNA (see, e.g., Fig. 2B and para. 292). See also para. 53.
	Regarding claim 3, Gunderson 1 teaches that the method may include fragmenting the nucleic acid sample to generate nucleic acid fragments (see, e.g., paras. 87, 136, and 161-163).
	Regarding claim 4, Gunderson 1 teaches that the primer extension reaction may incorporate a labeled dideoxynucleotide (paras. 192 & 183).
	Regarding claim 22, in Examples II and III of Gunderson 1, the extended allele-specific capture probes are not amplified between the extension and detection steps.

11.	Claims 1, 2, 5, 13, 14, 16, 22, and 24 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gunderson et al. (Nature Genetics 2005; 37: 549-554; newly cited and “Gunderson 2” below) as evidenced by Gunderson et al. (Genome Research 2004; 14: 870-877; newly cited and “Gunderson 3” below).
	These claims are drawn to a genotyping method that comprises allele-specific primer extension on a solid support. Claims 1 and 13 are independent claims. 
	Gunderson 2 discloses a method that comprises the following steps: (a) whole genome amplification (WGA) of gDNA, (b) hybridization of the WGA product to an array of allele-specific capture probes, (c) allele-specific primer extension using labeled nucleotides, and (d) detection of the resulting primer extension products. See, e.g., Fig. 1 on p. 550 as well as the accompanying description on p. 550. 

(a) mixing a nucleic acid sample with (i) a first allele-specific primer that is attached to a solid support via its 5’ end and has a first allele-specific region that is complementary to a first allele of a selected polymorphism and includes the polymorphic position at the 3’ end, and (ii) a second allele-specific primer that is attached to a solid support via its 5’ end and has a first allele-specific region that is complementary to a first allele of a selected polymorphism and includes the polymorphic position at the 3’ end (see, e.g., Fig. 1; see also the “ASPE Sentrix array design” and “Array hybridization” sections on pp. 552-553, respectively);
	(b) subjecting the mixture of (a) to a primer extension reaction in the presence of labeled nucleotides in which the first and second allele-specific primers are extended with a DNA polymerase to generate first and second allele-specific extension products in the presence of the first and second alleles, respectively, and wherein extension of the primers is blocked when there is a mismatch between the nucleotide at the 3’ end of the primer and the nucleic acid being genotyped (page 553, the “ASPE-based detection” section; see also Fig. 1); and
	(c) detecting the presence of the first and second allele-specific extension products, thereby detecting the presence of the first and second alleles in the nucleic acid sample and genotyping the nucleic acid sample (page 553, the “ASPE-based detection” and “Data analysis and genotype calls” sections).
	Further regarding claims 1 and 13 and also regarding claims 5 and 24, the allele-specific primers of Gunderson 2 do not include a 5’ common primer sequence. Instead, Gunderson 2 teaches that the 5’ portion of the oligonucleotides is a sequence that is used for decoding (page 552, the “ASPE Sentrix array design” section). As evidenced by Gunderson 3, this tag differs for 
	Regarding claims 2 and 14, Gunderson 2 teaches that the nucleic acid sample is an amplified genomic DNA sample (see, e.g., Fig. 1; see also pp. 552-553).
	Regarding claim 16, Gunderson 2 teaches that the method further comprises separating the target sequence from the labeled allele-specific capture probes (see, e.g., the “ASPE” section on p. 553).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13. 	Claims 5, 13-16, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunderson et al. (US 2004/0259100 A1; newly cited IDS reference and “Gunderson 1” below) in view of Gunderson et al. (Genome Research 2004; 14: 870-877; newly cited and “Gunderson 3” below).
	As discussed above, Gunderson 1 teaches the method of claims 1-4 and 22. 
	Regarding claims 5 and 24, Gunderson 1 does not clearly teach that the allele-specific probes include a tag region that meets the requirements of the instant claims. Instead, it appears 
	Regarding claim 13, the teachings of Gunderson 1 cited above with respect to claim 1 (i.e., Fig. 2B, paras. 190-192, 291-293, and 302-304) contain all of the elements of the instant claim 13 except for the requirement for the allele-specific capture probes to include a tag region located immediately upstream of the target/allele-specific region.
	Regarding claim 14, which depends from claim 13, Gunderson 1 teaches that the method may be practiced using amplified gDNA (see, e.g., Fig. 2B and para. 292; see also para. 53).
	Regarding claim 15, which depends from claim 13, Gunderson 1 teaches that the method may include fragmenting the nucleic acid sample to generate nucleic acid fragments (see, e.g., paras. 87, 136, and 161-163).
	Regarding claim 16, which depends from claim 13, Gunderson 1 teaches that the method further comprises separating the target nucleic acid sequence from the labeled allele-specific capture probes (see, e.g., para. 293).
	As noted above, Gunderson 1 fails to teach or suggest that the allele-specific capture probes include a tag region that meets the requirements of claims 5, 13, and 24. 
	The reference does teach, though, that “[P]robes or particles with associated probes can be randomly deposited on a substrate and their positions in the array determined by a decoding step” (para. 244). 
Gunderson 3 describes such a decoding process. As can be seen in the description in the Methods section and Fig. 2, the decoding process comprises hybridization of a specific oligonucleotide to a complementary nucleic acid sequence on a bead. That is, each different bead contains a different oligonucleotide sequence complementary to a decoder oligonucleotide. 
prima facie obvious for the ordinary artisan practicing the method of Gunderson 1 to modify the disclosed allele-specific capture probes to further include a 5’ tag region immediately 5’ of the allele/target-specific portion of the probes, wherein each different allele-specific capture probe has a different tag region. The ordinary artisan would have been motivated to do so to obtain the ability to use and decode the random arrays suggested by Gunderson 1 and would have had a reasonable expectation of success since Gunderson 3 described how to use oligonucleotides (i.e., tag regions) for this purpose. Thus, the methods of claims 5, 13-16, and 24 are prima facie obvious.
	 
14.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunderson et al. (US 2004/0259100 A1; newly cited IDS reference and “Gunderson 1” below) in view of Huang et al. (US 6,287,778 B1; cited previously) as evidenced by Makarov et al. (US 2007/0031858 A1; cited previously).
As discussed above, Gunderson 1 anticipates the methods of claims 1-4 and 22.
	Regarding claim 12, which depends from claim 1, Gunderson 1 does not teach that the polymerase used for the primer extension reaction comprises a proofreading activity.
	Huang, though, teaches that many different DNA polymerases, including E. coli DNA polymerase I, the Klenow fragment of E. coli DNA Polymerase I, T4 DNA polymerase, and T7 DNA polymerase, may be used to conduct allele-specific primer extension (col. 8, ll. 50-65). As evidenced by Makarov in para. 87, for example, these DNA polymerases have proofreading activity.
	It would have been prima facie obvious for the ordinary artisan to practice the allele-specific primer extension step in the method of Gunderson 1 using any DNA polymerase prima facie obvious to substitute art-recognized equivalents or to select a known material or method based on its suitability for the intended purpose in the absence of unexpected results. In this case, the teachings of Huang indicate that many different DNA polymerases, including DNA polymerases with proofreading activity, are suitable for use in an allele-specific extension reaction, and no evidence of unexpected results has been presented. This is sufficient to establish a prima facie case of obviousness for claim 12.

15.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunderson et al. (US 2004/0259100 A1; newly cited IDS reference and “Gunderson 1” below) in view of Gunderson et al. (Genome Research 2004; 14: 870-877; newly cited and “Gunderson 3” below) and further in view of Huang et al. (US 6,287,778 B1; cited previously) as evidenced by Makarov et al. (US 2007/0031858 A1; cited previously).
	As discussed above, Gunderson 1 in view of Gunderson 3 renders obvious the methods of claims 5, 13-16 and 24.
	Regarding claim 21, which depends from claim 13, Gunderson 1 does not teach that the polymerase used for the primer extension reaction comprises a proofreading activity. Gunderson 3 does not remedy this deficiency.
	Huang, though, teaches that many different DNA polymerases, including E. coli DNA polymerase I, the Klenow fragment of E. coli DNA Polymerase I, T4 DNA polymerase, and T7 DNA polymerase, may be used to conduct allele-specific primer extension (col. 8, ll. 50-65). As evidenced by Makarov in para. 87, for example, these DNA polymerases have proofreading activity.
prima facie obvious for the ordinary artisan to practice the allele-specific primer extension step in the method suggested by Gunderson 1 in view of Gunderson 3 using any DNA polymerase expected to be suitable for the intended purpose. As discussed in MPEP 2144.06 and 2144.07, respectively, it is prima facie obvious to substitute art-recognized equivalents or to select a known material or method based on its suitability for the intended purpose in the absence of unexpected results. In this case, the teachings of Huang indicate that many different DNA polymerases, including DNA polymerases with proofreading activity, are suitable for use in an allele-specific extension reaction, and no evidence of unexpected results has been presented. This is sufficient to establish a prima facie case of obviousness for claim 21.

16.	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koster et al. (US 2002/0042112 A1; newly cited) in view of Guo et al. (US 6,479,242 B1; newly cited).
	Claim 25 is drawn to a genotyping method. The method comprises the use of a first and second allele-specific primer, wherein the allele-specific primers include the following structural features: (i) an allele-specific region that is complementary to a first or second allele at a polymorphic nucleotide to be genotyped using the method, wherein the allele-specific region includes the polymorphic position; (ii) a tag region immediately 5’ of the allele-specific region that differs between the first and second primers; (iii) no common primer sequences 5’ of the allele-specific region; and (iv) connected via the 5’ end to a solid support. The primers are extended, and the resulting extension products are cleaved from the solid support. The cleaved extension products are then detected to determine the presence or absence of the first and second alleles.

	Further regarding claim 25, Koster also teaches the use of a pair of allele-specific primers that include the polymorphic position in the allele-specific region and are designed to undergo polymerase-mediated extension only when they are hybridized to the correct allele. See Example 3 on pp. 24-25, especially paras. 329-331. See also para. 292 on p. 21.  	
The method of Koster does not include all of the elements of claim 25 for the following reasons. First, although Koster teaches that the method can be multiplexed such that a plurality of different oligonucleotides (e.g., for detecting multiple mutations in the same target nucleic acid) are immobilized on a solid support and processed/analyzed in parallel (paras. 263-264) and also teaches the use of a pair of allele-specific primers in Example 3, the reference does not disclose or clearly suggest an embodiment in which two allele-specific primers are connected to a solid support via their 5’ends, extended using a DNA polymerase, and cleaved from the solid support as required by claim 25. As well, Koster teaches that different extended primers should have a detectable molecular weight difference to permit simultaneous detection (paras. 263-264), 
	Guo, however, teaches that different nucleotide sequence tags can be added at the 5’ end of mini-sequencing primers to facilitate their differentiation by mass spectrometry (see, e.g., Table 3 at columns 17-18; see also the description at column 15, line 52 – column 16, line 55).
	It would have been prima facie obvious for the ordinary artisan to conduct the method described in para. 231 of Koster using allele-specific extension primers (i.e., primers that include the polymorphic position in the allele-specific region and undergo polymerase-mediated extension only when hybridized to the correct allele) that are directly connected to the solid support via their 5’ ends. As noted above, Koster discloses the use of a pair of allele-specific primers in Example 3. These primers are not directly connected to the solid support via their 5’ ends, but this would have been obvious since Koster also teaches that either the primer or the template nucleic acid can be immobilized on the solid support (see, e.g., para. 230). 
	It also would have been prima facie obvious to include a nucleotide sequence tag in the different allele-specific extension primers used in the methods of Koster such that each different allele-specific primer contains a different nucleotide sequence tag immediately 5’ of the allele-specific region. Koster provides motivation to modify different primers such that they have a different molecular weight by teaching that doing so facilitates multiplexed detection (paras. 263-264). Koster does not teach using a nucleotide sequence tag placed immediately 5’ of the allele-specific region for this purpose, but Guo teaches that a nucleotide sequence located immediately 5’ of the allele-specific region is useful for this purpose (Table 3). Therefore, the ordinary artisan would have recognized a 5’ sequence tag as suitable for facilitating multiplexing as described in Koster and would have been motivated to select this known alternative. The prima facie obvious to select a known material or method based on its suitability for the intended purpose in the absence of unexpected results. In this case, the teachings of Guo indicate that a 5’ nucleotide sequence tag is suitable for the intended purpose, and no evidence of unexpected results has been presented.
	Thus, the method of claim 25 is prima facie obvious.

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 1-3, 5-8, 12-19, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,388,459 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘459 patent overlap in scope with the instant claims and teach or suggest all of their limitations.
The instant claims are drawn to a method for genotyping at least one polymorphism in a nucleic acid sample. The method comprises extending allele-specific primers/capture probes and detecting the presence of the extension products, thereby determining the genotype of the polymorphic nucleotide. The allele-specific primers/capture probes may include a tag that is 
The claims of the ‘459 patent are also drawn to a genotyping method that comprises extension of tag-containing allele-specific primers/capture probes and hybridization of the probes to an array of tag complements. See independent claims 1 and 6 of the ‘459 patent. 
As to the instant claims 1 and 25, which are independent claims, independent claims 1 and 6 of the ‘459 patent recite a more detailed method that teaches or suggests all of the elements of the instant claims 1 and 25 except for the requirement in each claim for the extension to use a DNA polymerase. Use of a DNA polymerase for primer extension is recited in dependent claims 9 and 10 of the ‘459 patent, though. Accordingly, the instant claims 1 and 25 are not patentably distinct from the claims of the ‘459 patent. 
As to the instant claim 13, which is also an independent claim, claim 1 of the ‘459 patent  teach or suggest all of the elements of the claim as well as additional elements (e.g., the additional features in the capture probes). Therefore, claim 1 of the ‘459 recite a species of the method more generically claimed in the instant claim 13. As discussed in MPEP 804 II.B.1, a species claim anticipates a more generic claim. Thus, the instant claim 13 is not patentably distinct from the claims of the ‘459 patent.
And, more specifically as to the new requirements in the independent claims (i.e., claims 1, 13, and 25) for the capture probes to a lack common primer sequences, claims 1 and 6 of the ‘459 patent suggest this by teaching that the corresponding capture probes contain the following elements: (i) a linker, (ii) a cleavage region, (iii) a tag region that is specific to the particular allele-specific primer, and (iv) a target/allele-specific region that terminates with a base complementary to a polymorphic base. Thus, the patent claims clearly recite capture probes that 
As well, as to the requirement in claims 13, 24, and 25, for the tag region to be immediately adjacent to the target-specific region, this is also clearly suggested by claims 1 and 6 of the ‘459 patent. More specifically, although claims 1 and 6 do not specify that the tag is immediately adjacent to the target-specific region, it would not make sense to place the tag elsewhere in the capture probe since the tag must be present for the detection step, which comprises hybridizing extended probes cleaved from the solid support at the cleavage region to an array of tag probes. Accordingly, the claimed requirement is also suggested by the claims of the ‘459 patent.
In view of the above, the instant claims 1, 13, 24, and 25 are not patentably distinct from the claims of the ‘459 patent.
The limitations of the instant claims 2, 3, 14 and 15 are recited in claims 1 and 6 of the ‘459 patent.
The limitations of the instant claims 5-8 and 17-19 are recited in claims 1 and 6 of the ‘459 patent.
The limitations of the instant claims 12 and 21 are recited in claims 9 and 10 of the ’459 patent.
The limitations of the instant claim 16 are recited in claims 1 and 6 of the ‘459 patent.
The limitations of the instant claims 22 and 23 are recited in claims 1 and 6 of the ‘459 patent.
4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,388,459 B2 in view of Huang et al. (US 6,287,778 B1; cited previously).
As discussed above, the instant claims 1-3, 5-8, 12-19, and 21-25 are not patentably distinct from the claims of the ‘459 patent.
The claims of the ‘459 patent teach that allele-specific primer/capture probe extension step may be conducted using labeled nucleotides (see, e.g., claim 1 of the ‘459 patent), but the claims of the ‘459 patent do not teach or suggest that the labeled nucleotides include at least one ddNTP as required by the instant claim 4.
This modification would have been prima facie obvious, though, since Huang teaches that ddNTPs may be used in a similar genotyping method when only single base extension is desired (see, e.g., Figures 1-2 of Huang as well as column 8, lines 50-60). The ordinary artisan would have recognized from the teachings of Huang that single base extension could also be a desirable embodiment of the methods recited in the claims of the ‘459 patent, and, accordingly, would have been motivated to practice the primer extension step using ddNTPs to achieve this purpose. Thus, the instant claim 4 is not patentably distinct from the claims of the ‘459 patent in view of Huang.

Prior Art
20.	Claims 6-8, 17-19, and 23 are free of the prior art. These claims require cleaving the extended allele-specific primers from the initial solid support upon which they are immobilized and hybridizing them to a second solid support. This hybridization may be through the tag region in the extended allele-specific probes. 
2 
	Huang discloses a method that comprises allele-specific primer extension followed by hybridization of the resulting extension products to an array of tag probes (see, e.g., Figs. 1-2), but there is no teaching or suggestion in Huang or elsewhere in the art to immobilize the allele-specific primers prior to extension on a first solid support, extend them while immobilized on the first solid support, cleave them from the first solid support, and then hybridize them to a second solid support containing an array of tag probes. 
	As discussed above, Gunderson 1 describes allele-specific primer extension on an array (see, e.g., Fig. 2B). Gunderson 1 does not teach or suggest the required cleavage and hybridization to a second solid support steps required by the instant claims, and the prior art does not remedy this deficiency.
	Jones discloses a method that may include the following steps (see, e.g., paras. 6-8 and 87-91): (i) primer extension on a solid support, (ii) cleavage from the solid support, and (iii) hybridization to an array. Jones, considered alone or in combination with other prior art references (e.g., Huang or Gunderson) does not teach or suggest a method containing all of the elements of claims 6-8, 17-19, and 23 for the following reasons. First, the capture probes of Jones include a common priming sequence (A1) located 5’ of the target-specific region, and since the extended probes are amplified using this sequence (see, e.g., Fig. 1), there is no proper rationale to remove it such that the immobilized capture probes satisfy the requirements of the instant claims. Second, the teachings of Jones do not indicate that any clear advantage would result from the use of two different solid supports. In other words, it is not clear that replacing 
	In view of the foregoing, claims 6-8, 17-19, and 23 are free of the prior art. 

Conclusion
21.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference is newly applied. It was cited on the IDS filed on April 24, 2019.
        2 Huang and Jones were cited previously. Gunderson was cited on a previously submitted IDS.